          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 1 of 27




1                                                                      Honorable Ricardo S. Martinez

2

J


4

5


6


7                               UNITED STATES DISTRICT COURT
                         V/ESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
      ABDIKARIM KARRANI,
9                                                         No.: 2: 1 8-cv-01 5 1O-RSM
                         Plaintiff,
10    V                                                   DECLARATION OF SAMANTHA PITSCH
                                                          IN SUPPORT OF DEFENDANT JETBLUE
11    JETBLUE AIRWAYS CORPORATION,                A
                                                          AIRWAYS CORPORATION'S REPLY TO
      Delaware corporation,                               ITS MOTION FOR SUMMARY
I2                                                        JUDGMENT
                         Defendant.
13


l4           SAMANTHA PITSCH, declares and            says:

15           1.      I    am an attorney at Mills Meyers Swartling, P.S., attomeys of record for

I6   defendant JetBlue Airways Corporation ("JetBlue"). I am over the age of 18, I am competent

l7   to testify, and I make this declaration based on personal knowledge.

18           2.      Attached as Exhibit A are true and corrects excerpts of the deposition transcript

t9   of Michael Cheney dated March 7,2019.

20           3.      Attached as Exhibit B are true and corrects excerpts of the deposition transcript

2t   of Jason Smith dated ApÅ126,2019.

22

23
      DECLARATION OF SAMANTHA PITSCH IN SUPPORT OF                                  LAW OFFICES OF
24    DEFENDANT JETBLUE AIRV/AYS CORPORATION'S REPLY TO                    MILLS MEYERS S\üARTLING P.S.
      ITS MOTION FOR SUMMARY JUDGMENT                                        1000 Spcolo   Av¡Nu¡, 3Ors FlooR
      (NO. 2: I 8-cv-0151O-RSM) -                                           Srerrle, Wlsurucro¡¡ 98104-1064
                                      1
25                                                                              TELEPHONE (206) 382-1 000
                                                                                FACSTMTLE (206) 386-7 3 43

26
            Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 2 of 27




1             Signed under the penalty of perjury under the laws of the United States of America this

2    2lst   day of June 2019, at Seattle, V/ashington.

J


4
                                                         ls/Samantha Pitsch
5                                                        Samantha Pitsch
                                                         WSBANo.54190
6

7

8


9

10

l1

t2

13


t4

15


t6

t7

18


t9

20

2T


22

23
      DECLARATION OF SAMANTHA PITSCH IN SUPPORT OF                                    LAW OFFICES OF
24    DEFENDANT JETBLUE AIRWAYS CORPORATION'S REPLY TO                    MILLS MEYERS SWARTLING P.S.
                                                                              1000 Sncou¡ AvENUE, 30rH FLooR
      ITS MOTION FOR SUMMARY JUDGMENT
      (NO. 2: 1 8-cv-0151O-RSM) - 2                                           Srarrlp, Wesnncrox     981   04-1064
25                                                                               TELEPHONE (206) 382-l 000
                                                                                  FACSTMTLE (20 6) 386-7   3   43

26
          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 3 of 27




1




2
                                        CERTIFICATE OF SERVICE
            I certify that I electronically filed the foregoing document with the Clerk of the Court
J
     using the CM/ECF system which        will   send notification of such   filing to:
4
            John P. Sheridan, jack@sheridanlawfirm.com, jamie@sheridanlawfirm.com,
5
     mark@sheridanl awhrm. com
6           Mark W.    Ro se, mark@sheridanlawfirm. com, j amie@sheridanlawfirm. com,

7    alea@sheridanl awfi rm.   co   m

I           Alea M. Carr, alea@sheridanl awfi rm. com, alea.carr @gmai l. com

            I further certify that I mailed a true and correct copy of the foregoing to the following
9
     non-CM/ECF participant:
10
     and correct copy of the foregoing to the following non-CM/ECF participant:
11
            N/A
t2
             DATED this 21st day of June 2019.
13


t4
                                                       Legal Assistant
t5

t6

T7


18


t9

20

2T


22

z)
      DECLARATION OF SAMANTHA PITSCH IN SUPPORT OF                                        LAW OFFICES OF
24    DEFENDANT JETBLUE AIRWAYS CORPORATION'S REPLY TO                          MILLS MEYERS SwARTLING P.S.
                                                                                 1000 SEcoNo AVENUE, 30rH Floon
      ITS MOTION FOR SUMMARY JUDGMENT
                                                                                  Searrr-n, WASHTNGTON 98104-1064
      (NO. 2: 18-cv-015 1O-RSM) -   3
25                                                                                    TELEPHONE (206) 382-1 000
                                                                                      FACS f MrLE (206) 386 -7 3 43

26
    Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 4 of 27
!


!




                        Exhibit!A!
          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 5 of 27


                                                                                           Page 1
1
2     IN THE UNITED STATES DISTRICT COURT
      COURT FOR THE WESTERN DISTRICT OF
3     WASHINGTON AT SEATTLE
4     - - - - - - - - - - - - - - - - - - - - -x
      ABKIKARIM KARRANI,
5
                          Plaintiff,
6
                          -against-                     INDEX NO.
7                                                       2:18-CV-01510-RSM
8     JETBLUE AIRWAYS CORPORATION,
9                         Defendant.
10    - - - - - - - - - - - - - - - - - - - - -x
11
12                      VIDEOTAPED DEPOSITION of DEFENDANT
13    JETBLUE AIRWAYS CORPORATION, BY MICHAEL
14    CHENEY, taken by Plaintiff at the offices of
15    Fink & Carney Reporting and Video Services, 39
16    West 37th Street, New York, New York, on
17    Thursday, March 7, 2019, commencing at 9:04
18    a.m., before Elizabeth Santamaria, a Certified
19    Shorthand (Stenotype) Reporter and Notary
20    Public within and for the State of New York.
21
22
23
24
25


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 6 of 27


                                                                                           Page 8
1                                          Cheney
2     airplane.
3             Q         All right, after the decision to go
4     to Billings, Montana was made, what role did
5     you have?
6             A         Okay.      When we got the call, then
7     the roles switched because he needed to do
8     his -- his -- his duties.                   He was called in to
9     medical and take care back of the back, so I
10    became the pilot flying and he became the
11    non-flying pilot.
12            Q         All right, did you talk to the
13    medical folks over the radio?
14            A         No, I didn't.
15            Q         Did you talk to management at any
16    time, JetBlue management, while you were in
17    the air?
18            A         No, I didn't.
19            Q         And who landed the plane?
20            A         Mitch landed the plane.
21            Q         And once the plane landed what did
22    you do?
23            A         Did my first officer duty, normal
24    duties in the cockpit.
25            Q         Is that shutting the plane down?


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 7 of 27


                                                                                         Page 19
1                                          Cheney
2     other situations where JetBlue removed a
3     person of color from a plane?
4                       MS. JORGENSEN:            Object to form.
5             A         I was on an aircraft where they
6     removed, but as far as color, I can't tell
7     you, you know.
8             Q         Tell us what happened when you were
9     on an aircraft.             When was it?          Where was it?
10            A         That happened several times during
11    the past year, you know.                  Before the plane
12    even left the gate maybe a drunk passenger or
13    intoxicated passenger.                 They asked him to
14    be -- that's something we don't handle.
15                      You know, they might ask the
16    Captain, you know, his -- his take on it and
17    it's basically up to the Captain's decision if
18    he wants the customers removed or not, so...
19            Q         Okay.      And have you ever seen an
20    incident when you're on the plane and the
21    plane has to divert as a result of something
22    happening on the plane?                  Besides this one.
23            A         Yes.
24            Q         Tell us about that?
25            A         We had to divert because somebody


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 8 of 27


                                                                                         Page 20
1                                          Cheney
2     was going to -- I believe it was Fort
3     Lauderdale and we had to divert them to
4     Orlando because the guy was going to a drug
5     rehab and I guess he was going through some
6     drug issues or withdrawal so --
7             Q         On the plane?
8             A         Yeah.      And he was making -- making
9     quite a scene in the back, so we diverted.
10    And the dates, I don't remember if it happened
11    before or after, but, you know, that's --
12            Q         Do you remember what flight you
13    were on, from where?                From what city to what
14    city?
15            A         For -- for the -- no, I don't
16    remember.
17            Q         Okay, and the fellow who had the
18    drug issue that caused you to divert to Fort
19    Lauderdale, did you leave the cockpit to see
20    what was going on?
21            A         We landed, but by the time we got
22    there the medical personnel was already in the
23    back and checking him out.
24            Q         How did you learn while the plane
25    was in the air what was going on that caused


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
          Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 9 of 27


                                                                                         Page 21
1                                          Cheney
2     the pilot to divert?
3             A         The flight attendant called up to
4     the Captain.
5             Q         And did you talk to the flight
6     attendant?
7             A         I don't remember if I, in that
8     case, if I talked to the flight attendant or
9     not.      Usually the Captain will answer that
10    from the back and -- and, you know, through
11    discussions he said, you know, he might have
12    mentioned, hey, we have an issue in the back
13    with a customer, so...
14            Q         Is it fair to say that during that
15    incident you also took over flying the plane
16    and the pilot took over the responsibilities
17    associated with the issue?
18            A         In that case, yes, yes.                 I did
19    actually.
20            Q         Okay.
21            A         Actually, that case I was the pilot
22    flying.
23            Q         Oh, okay.
24            A         Yeah.      Yeah, in that case.               We swap
25    out every other leg to fly.


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 10 of 27


                                                                                         Page 22
1                                          Cheney
2             Q         I see.       Okay.      So -- so in that
3     particular case were the police involved?
4             A         I do believe a policeman was there,
5     but I knew it was, you know, your typical
6     paramedics.
7             Q         Okay.      Did -- so you could hear
8     what the pilot was saying in the cockpit
9     because you were right next to the pilot,
10    right?       When he was on the radio?
11            A         Yeah.
12            Q         Okay, and did the pilot in the Fort
13    Lauderdale situation contact the -- is it the
14    Med Ex or Med something?
15            A         MedLink, yes.           Yes.
16            Q         MedLink.        And you could hear what
17    he was saying, right?
18            A         In that case if I'm doing the
19    radios and I'm concentrating on the ATC, I'll
20    probably turn to down, but I'll have a general
21    idea of why -- of what's going on and
22    thinking, in my mind, because we're both
23    thinking the same, we might have to divert
24    just in case, you know, so...
25                      But there's so much -- the


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 11 of 27


                                                                                         Page 23
1                                          Cheney
2     information that they're relaying through each
3     other, it will just, you know, is -- it will
4     probably interfere with my duty to -- to, you
5     know, concentrate on what ATC is wanting me to
6     do, so I normally turn it down.
7             Q         Got it.        All right, and with your
8     headset can you hear the Captain talking just
9     because you're sitting next to him?
10            A         It's loud, you know.               You know, we
11    put on our, you know, headset.                      You know, you
12    could.       Yeah, yeah.
13            Q         All right.         So in the Fort
14    Lauderdale diversion did you hear the Captain
15    give a direction to -- to have the person met
16    by EMTs or something like that?
17            A         Did I hear?
18            Q         The captain make the request to
19    have EMTs present upon landing.
20            A         When he relayed the message to me?
21            Q         Oh, are you the guy who made the
22    call?
23            A         No, no.        He made the call.
24            Q         Okay.
25            A         You know, talking with MedLink.


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 12 of 27


                                                                                         Page 24
1                                          Cheney
2             Q         Right.
3             A         I'm flying -- flying the airplane.
4             Q         Right.       So did he communicate to
5     you that look, we're going to have an
6     ambulance there.             We're going to land and this
7     is what we're going to do?
8             A         He'll ask me, could you tell ATC,
9     this is going to be a medical emergency.                            We
10    need to go to Orlando, you know.
11                      And I said, okay and I'll contact
12    the ATC in that case.
13            Q         Okay.      And --
14            A         But he'll tell -- tell me.
15            Q         Okay, he'll tell you.                Okay.
16                      And in that case who made the
17    decision to go to -- to go -- is it Fort
18    Lauderdale was the diversion or Orlando?
19            A         Fort Lauderdale -- Fort Lauderdale
20    was -- was the destination, Orlando was the
21    diversion.
22            Q         So who made the decision to go to
23    Orlando?
24            A         The Captain.
25            Q         The Captain, all right.


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 13 of 27


                                                                                         Page 25
1                                          Cheney
2                       And that was while he was
3     communicating with the MedLink folks?
4             A         More -- more likely they -- they
5     decide what they -- want us to do and then he
6     relays, you know.              If we need to divert, he'll
7     stop what he's doing, you know, communication
8     wise and tell me, hey, this is what we need to
9     do.
10            Q         All right, so in that case he told
11    you -- the pilot told you, look, we're going
12    to Orlando and then your job is to talk to the
13    traffic control?
14            A         Coordinate with ATC and they'll ask
15    questions why?            Say it's a medical emergency.
16    And when you tell them that, you know.
17                      And then we might just call the
18    company too on the company radio frequencies
19    and tell them, you know, we'll need, you know,
20    make sure paramedics are there plane side
21    waiting for us.
22            Q         Did that happen in the Orlando
23    diversion, that you called the company?
24            A         Yeah.      Called the Orlando flight
25    ops.


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 14 of 27


                                                                                         Page 26
1                                          Cheney
2             Q         Okay, and is that a JetBlue company
3     or organization?
4             A         Yeah, yeah.          Because we have a base
5     there, too.          We have ground -- ground person,
6     you know, personnel there.
7             Q         Okay.      And so when you call flight
8     ops do you call them on a radio?
9             A         Radio.
10            Q         Okay.      And these radios, do most
11    planes have -- what is it, two radios?
12            A         We have two.
13            Q         And no satellite phone?
14            A         Some of our planes have sat phone.
15    I don't -- I'm not 100 percent sure, but I
16    don't think this particular airplane had a sat
17    phone.
18            Q         Okay.      All right.
19            A         Because -- yeah, it was a radio.
20            Q         Okay, now let's go back to the
21    flight involving Mr. Karrani and the medical
22    issue.
23                      So did the same thing happen in
24    this situation as you just described in the
25    Orlando diversion situation where the Captain


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 15 of 27


                                                                                         Page 27
1                                          Cheney
2     told you information and you relayed it to the
3     air traffic controllers?
4             A         Right.
5             Q         Okay, so tell us what did the
6     captain tell you was happening and what did
7     you relay to air traffic control?
8             A         As soon as he got the information
9     with MedLink and they -- and they recommended
10    that we divert, we kind of knew we might have
11    to just from, you know, we might have to.                             You
12    know, you always want to, you know, you want
13    prepare yourself so I was looking at --
14                      (Reporter requested clarification.)
15            A         We were looking at going -- going
16    to Billings, you know.                 That's just a, you
17    know, just in case, you know.                     So we're always
18    looking at places where to land.                       So when he
19    gave -- when he gave a thumbs up or, you know,
20    yeah, you know, he -- he told me we need to go
21    to Billings.
22            Q         Okay.      And who did you contact?
23            A         I was on with ATC.
24            Q         Air traffic control?
25            A         Air -- air -- yes.              Yes, the air


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 16 of 27


                                                                                         Page 28
1                                          Cheney
2     traffic control.
3             Q         Is that Billings air traffic
4     control?
5             A         It's center.           At the time
6     there's -- yeah, it's -- it might have been
7     Seattle Center.
8             Q         Okay.
9             A         Something like that.
10            Q         All right.         And what did you tell
11    them?
12            A         Tell them we -- we've got a
13    medical -- this is not ver- -- you know,
14    verbatim.         This is --
15            Q         Sure, I understand.               A summary.
16            A         You know, we have a medical
17    emergency.          We're going to need to divert to
18    Billings.
19            Q         All right.         And then did you call
20    anybody else besides air traffic control at
21    that time?
22                      MS. JORGENSEN:            Object to form.
23            A         No.     Just -- just the air traffic
24    controller.
25            Q         All right.         And so from the -- how


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 17 of 27


                                                                                         Page 32
1                                          Cheney
2             A         Both of us can hear it if we have
3     the volume up.
4             Q         Okay, and -- okay, so it it's not
5     coming through the head phones.                      It's
6     basically coming just --
7             A         It's coming through the head
8     phones.
9             Q         Oh, it is.         Okay.
10            A         Yes.
11            Q         So if he's got the volume up -- if
12    the Captain's got the volume up and you've got
13    the volume up, you can both here what's coming
14    from the cabin?
15            A         Yes.
16            Q         So what did you hear from the
17    cabin?
18            A         Heard the call, turned it up.                     You
19    know, turned it on.               He answered, we need
20    law -- law enforcement to meet us at the
21    airplane.
22            Q         Who said that?
23            A         One of the flight attendants.
24    Don't know who, but one of the flight
25    attendants.


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 18 of 27


                                                                                         Page 33
1                                          Cheney
2             Q         Male or female?
3             A         Female.
4             Q         Okay, said -- so the words that you
5     heard were "we need law enforcement"?
6             A         I don't know if that's the verbatim
7     what they said, but it was in that nature.
8     You know, we need --
9             Q         Okay.
10            A         -- authorities, airport authorities
11    or the, you know, police, but it's --
12            Q         Did the voice at the other end of
13    the phone say why?
14            A         No.
15            Q         Okay, so from your perspective then
16    that -- you would -- that would be a big deal,
17    wouldn't it, that we need law enforcement?
18            A         Yeah, but we're on approach and my
19    main -- main concern was helping them get the
20    airplane on the ground.
21            Q         Okay.
22            A         Right.
23            Q         And I know you answered this, but I
24    forgot.        Who landed the plane, you or the
25    pilot?


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 19 of 27


                                                                                         Page 35
1                                          Cheney
2     or are they allowed to do other things?
3             A         They're allowed to -- to make sure
4     that the plane is secured in the back.                           I'm
5     not quite sure what their full duties are, but
6     I know before they just know when to sit down
7     and to have their seat belts on.
8             Q         All right.         And based on your
9     recollection of the events, when that call
10    came in that says "we need law enforcement,"
11    am I right that this was before wheels down,
12    but below 10,000 feet?
13            A         It was below -- it was before
14    wheels down, right.
15            Q         And below 10,000 feet?
16            A         Right.
17            Q         Got it.        All right.
18                      And how long was that phone call
19    that, you know, "We need law enforcement"?
20            A         It was quick.
21            Q         Like that (indicating snapping of
22    fingers)?
23            A         It was quick.           Yeah, I think.
24            Q         So in this particular scenario is
25    it fair to say the captain did not inquire


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 20 of 27


                                                                                         Page 36
1                                          Cheney
2     further?        Just said okay?
3             A         I don't remember if he did or not.
4     All I know was -- was I heard what I needed to
5     hear and I contacted, you know, approach and
6     also, sir, we need a law -- law enforcement to
7     meet us at the airplane.
8             Q         All right.
9             A         Now, I don't know if he -- I don't
10    remember if he had another, you know,
11    conversation.
12            Q         Did you have any more detailed
13    conversations with the Billings -- you said
14    air traffic controller?
15            A         Air traffic control, yeah.
16    Approach control.
17            Q         Did you have any more detail
18    conversations to talk about why you needed law
19    enforcement?
20            A         No.     Just told them we need it and
21    they said "Roger" or whatever.                      We'll -- we'll
22    have them standing by or in that nature.
23            Q         Got it.        Okay.
24            A         Didn't -- didn't go into details
25    with them.


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 21 of 27


                                                                                         Page 51
1                                          Cheney
2     continue doing her job?
3             A         I believed after got back on the
4     airplane and the door was open, walked in and
5     the captain mentioned that we're -- she's not
6     going to be able to do this flight.                         So we're
7     going to have to come up with some options.
8     That's when he had another issue dealing.                             He
9     had to call the company and --
10            Q         What was that?
11            A         He had to call the company and
12    explain to them the situation that we've got
13    folks on board and we're not going to be able
14    to do this flight.
15            Q         Okay, and were you there for that
16    conversation with corporate?
17            A         I was -- I don't remember.                   I might
18    have been.          I was sitting there, you know,
19    trying to prepare myself for the next flight.
20    He was on the phone and I wasn't really
21    listening in.
22            Q         Was the plane empty of passengers
23    by this time?
24            A         At that time?           I don't remember,
25    but I'm guessing they're still on board


                                  Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
             Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 22 of 27

                                                                                                     Page    59

     1

     2                            CERT]FICATE
     3     STATE OF NEW YORK

     4     COUNTY OF RTCHMOND

     5

     6                       II ELIZABETH          SANTAMAR]A/ a
 1         Registered Professional Reporter and Notary
 B         Public of the            State of New York, do hereby
 9         certify      that the foregoing Deposition of the
10         witness      MICHAEL CHENEY           taken at the time             and
11         place aforesaid, is a true and correct.
I2         transcription          of   my   shorthand notes.
13                           I further certify
                                        that f am neither
74         counsef for nor related to any party to said
15         action/ nor in any way interested in the
I6         result or outcome thereof.
I]                           IN   WITNESS WHEREOF,            I have hereunto
1B         set my hand this 11th day of March, 2019.
I9
20

2I                                                         ELIZABETH SANTAMARIA
22

23

24

25


                                      Finl< & Carney Reporting and Video Services
         39 'West 37th Street " New Yorli, New Yorlç l00l B                 (800) NYC-FìNI(   'r'   (212) 869-3063
Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 23 of 27




                      EXHIBIT B
         Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 24 of 27
      JASON SMITH                                                      April 26, 2019
      ABDIKARIM KARRANI vs JET BLUE AIRWAYS                                         1

·1· · · · · · · · · IN THE UNITED STATES DISTRICT COURT
· · · · · · · · · · · WESTERN DISTRICT OF WASHINGTON
·2· · · · · · · · · · · · · ·AT SEATTLE

·3

·4
· ·    ABDIKARIM KARRANI,
·5
· ·    · · · · · ·Plaintiff,
·6
· ·    vs.· · · · · · · · · · · CASE NO:· 2:18-CV-01510-RSM
·7
· ·    JET BLUE AIRWAYS
·8·    CORPORATION,

·9· · · · · · ·Defendant.

10· __________________________________/

11· DEPOSITION OF:· · · · · ·JASON SMITH

12· DATE:· · · · · · · · · · FRIDAY, APRIL 26, 2019

13· TIME:· · · · · · · · · · 3:00 P.M. - 3:22 P.M.

14·    PLACE:·   ·   ·   ·   ·   ·   ·   ·   ·   ·ESQUIRE DEPOSITION SOLUTIONS
· ·    · · · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·1301 RIVERPLACE BOULEVARD
15·    · · · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·SUITE 1610
· ·    · · · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·JACKSONVILLE, FLORIDA 32207
16
· ·    STENOGRAPHICALLY
17·    REPORTED BY:· · · · · · ·CATHERINE M. MORROW

18

19

20

21

22

23

24

25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
      Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 25 of 27
   JASON SMITH                                                  April 26, 2019
   ABDIKARIM KARRANI vs JET BLUE AIRWAYS                                    11

·1· about what they saw?
·2· · · ·A· · No.· I went straight for an outlet to charge
·3· my phone.
·4· · · ·Q· · Fair enough.
·5· · · ·A· · That is the first thing I was thinking about,
·6· texting my wife.· That was it.· I don't recall talking
·7· to anybody.
·8· · · ·Q· · All right.· Anything else you remember besides
·9· what you've told us?
10· · · ·A· · No.· That's about it.· That's what --
11· timeline-wise about it was, you know, apparently off and
12· on when they took her off the plane, the medical, when
13· it happened.
14· · · · · · I felt like that was, probably, maybe out of
15· order.· But those are brief little things I saw.
16· · · ·Q· · All right.
17· · · ·A· · A lot of things are really cloudy.
18· · · · · · MR. SHERIDAN:· Okay.· I have no further
19· · · ·questions.
20· · · · · · · · · · · CROSS-EXAMINATION
21· BY MS. JORGENSEN:
22· · · ·Q· · Sorry.· Just catching up to you.· I just want
23· to make sure that I understand your recollection.· You
24· described, if I heard you incorrectly let me know, you
25· described what you call a verbal confrontation at front


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com YVer1f
      Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 26 of 27
   JASON SMITH                                                  April 26, 2019
   ABDIKARIM KARRANI vs JET BLUE AIRWAYS                                    12

·1· of the plane?
·2· · · ·A· · Yeah.· It was not a heated.· It was two people
·3· talking back and forth.· It wasn't any yelling or
·4· anything like that.· It was they were saying something
·5· to each other.· I am not positive what was said, but
·6· they were saying something.
·7· · · ·Q· · So that was my point of clarification.               I
·8· wanted to know if from what you described was that what
·9· you assumed was happening based on their body language
10· because you couldn't hear the words being exchanged or
11· did you hear the exchange?
12· · · ·A· · I heard her say "No, you cannot be up here at
13· this time."· I heard her say that.· Because she got a
14· little bit louder to make her point, hey, you can't --
15· you have to follow my -- what I'm telling you.· She is
16· the flight attendant.· She lets us know what we can and
17· cannot do.
18· · · · · · But based on body language, yes, it seemed
19· like they were both getting irritate with each other.
20· Yes.
21· · · ·Q· · So you heard her advise he couldn't be where
22· he was?
23· · · ·A· · Yes.· She said no.· You cannot be up here.
24· Sorry.
25· · · ·Q· · No, I'm sorry.· And did he continue to try to


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com YVer1f
        Case 2:18-cv-01510-RSM Document 73 Filed 06/21/19 Page 27 of 27
     JASON SMITH                                                  April 26, 2019
     ABDIKARIM KARRANI vs JET BLUE AIRWAYS                                    21

·1· · · · · · · · · ·CERTIFICATE OF REPORTER

·2· STATE OF FLORIDA:

·3· COUNTY OF DUVAL:

·4

·5· · · · ·I, Catherine M. Morrow, Notary Public, State of

·6· Florida, certify that I was authorized to and did

·7· stenographically report the deposition of Jason Smith;

·8· that a review of the transcript was requested; and that

·9· the foregoing transcript, pages 4 through 19, is a true

10· and accurate record of my stenographic notes.

11· · · · ·I further certify that I am not a relative,

12· employee, or attorney, or counsel of any of the parties,

13· nor am I a relative or employee of any of the parties'

14· attorneys or counsel connected with the action, nor am I

15· financially interested in the action.

16

17· · · · ·DATED this 9th day of May, 2019.

18

19

20· · · · · · · · · · · __________________________________
· · · · · · · · · · · · Catherine M. Morrow
21

22

23

24

25


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
